DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, which discloses and claims only subject matter disclosed in prior Application No. 14/735,941 filed 06/10/2015, appears to claim only subject matter directed to an invention that is independent and distinct from that claimed in the prior application, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a divisional application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 9 recites a “first” and “second surface energy” included in a “channel surface.” This current claim language is unclear structurally. Is the invention of two different channel surfaces with two different surface energies? Appropriate clarity regarding the structure of the claimed surface (or possible surfaces) and energies is requested by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2002/0124896 A1 (O’Connor et al.).
In regards to instant claims 1-3, 12, 15-16, and 18; O’Connor et al. discloses a modular microfluidic system including a plurality of discrete microfluidic modules each capable of performing at least one operation and further including at least one microfluidic coupling device for fluidically coupling the modules to perform a sequence of operations (abstract and fig. 1A- Fig. 8):  (“A system for fluid handling …” and “passing" or "allow" a "fluid flow" within the system). O’Connor et al. discloses (fig. 2A-
In regards to instant claims 4-5; O’Connor et al. discloses that microfluidic modules and couplers can have variations of 3D square and rectangular – cubical - shapes (fig. 1A-5C):  ("a polyhedral shape with a plurality of surfaces").  
	In regards to instant claim 6; O’Connor et al. discloses the use of a modular microfluidic system (containing “a first module”, as described above) containing electrodes (which constitute “an electrical sensor”) to perform various types of detection and or electroactive manipulation (para. [0081]).

	In regards to instant claims 8-10; O’Connor et al. discloses (fig. 2A-2B and para. [0064]-[0073]) a modular microfluidic system 35, wherein the system comprises multiple “channels” 47-54. O’Connor et al. discloses (fig. 1A-1D and para. [0050]-[0064]) a microfluidic coupling devices 20-30 (“first and second coupling mechanisms”); wherein the device comprises “multiple” layers 21-23 (“first, second, … surfaces”). O’Connor et al. discloses that coupling devices can have derivatized layers with a chemical or biological moiety in order to perform a binding or separation function, wherein the derivatized layer is made of glass and is bound to tape layers (para. [0063]):  (“a microfluidic channel surface at the interior of at least part of the microfluidic channel”, “wherein the microfluidic channel surface includes a surface material with a first surface energy that is distinct from a second surface energy of the remainder of the microfluidic channel”, “wherein the microfluidic channel surface includes a surface material that reacts with chemicals in a fluid flowing through the microfluidic channel”). 
In regards to instant claim 11; O’Connor et al. discloses (para. [0059]) the use of “porous” materials at the outlet of a coupling devices (said coupling devices comprise “the microfluidic channel”).  
	In regards to instant claim 13; O’Connor et al. discloses an assembled system portion 95 that has pipette tip 102 coupled to a module via coupling block 100 and 
	In regards to instant claim 14; O’Connor et al. discloses microfluidic modules are capable of being used with optical detection (para. [0066]):  (encompassing “further comprising a visual indicator on the first module that identifies a function of the first module, the function of the first module being one of a fluidic function, a sensory function, or a control function.”). 
	In regards to instant claim 17; O'Connor et al. discloses that multiple microfluidic modules 632, 634, and 636 (which form the “arrangement of modules”) can be linked together via multiple couplers 637 (which constitute the “microfluidic circuit”) in various orders or sequences (fig. 6A-6F). O’Connor et al. discloses that coupling devices can have derivatized layers with a chemical or biological moiety in order to perform a binding or separation function (para. [0063]):  (“detecting an ingredient within a fluid, separating an ingredient from a fluid,").
	In regards to instant claims 19-20; O’Connor et al. discloses a modular microfluidic system includes a plurality of discrete microfluidic modules each capable of performing at least one operation and at least one microfluidic coupling device for fluidically coupling the modules to perform a sequence of operations (abstract and fig. 1A-8):  (“A system for fluid handling …”). O’Connor et al. discloses (fig. 2A-2B and para. [0064]-[0073]) a modular microfluidic system 35 (“a first module”); wherein the modular system comprises multiple layers 41-46, multiple “channels” 47-54 (further including “endpoints” of the channels), inlet port 40 ("a first opening”), outlet ports 55 (“a second opening” and “one or more additional openings …”). O’Connor et al. discloses (fig. 1A-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553. The examiner can normally be reached every other Thurs-Fri and Mon-Tues; approx. 8 am - 4 pm (Reduced Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. K./Examiner, Art Unit 1797                                                                                                                                                                                                        



/JENNIFER WECKER/Primary Examiner, Art Unit 1797